89 F.3d 830
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony Ikezau ODIANA, Defendant-Appellant.
No. 95-5735.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1996.Decided June 11, 1996.

J. Kelly Haley, Richmond, Virginia, for Appellant.   Helen F. Fahey, United States Attorney, M. Hannah Lauck, Assistant United States Attorney, Richmond, Virginia, for Appellee.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Anthony Ikezau Odiana escaped from the Federal Prison Camp in Petersburg, Virginia, where he was serving a sentence for credit card fraud.   After he was recaptured a year and a half later, he entered a guilty plea to the escape charge, 18 U.S.C.A. § 751 (West Supp.1996), and was sentenced to serve an additional eighteen months imprisonment.   He appeals this sentence, contending that the district court erred in denying him a 4-level reduction for escape from a non-secure facility similar to a community corrections center under USSG § 2P1.1(b)(3).   We affirm.


2
A 4-level reduction in offense level should be given "if the defendant escaped from the non-secure custody of a community corrections center, community treatment center, 'half-way house,' or similar facility."   USSG § 2P1.1(b)(3).   We have previously agreed with other circuits, however, that federal prison camps are not facilities which are similar to community corrections centers, community treatment centers, or halfway houses.  See United States v. Sarno, 24 F.3d 618, 623, n. 4 (4th Cir.1994) (dicta).


3
The sentence is affirmed.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED